FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

S. J., a minor child by and through     
his parents S.H.J. and J.J.,
                 Plaintiff-Appellant,
                                              No. 05-35183
                 v.
ISSAQUAH SCHOOL DISTRICT NO.                   D.C. No.
                                            CV-04-01926-RSL
411; JANET BARRY, Superintendent;
                                               OPINION
DIANA WATERSTRAT, Director of
Special Education,
              Defendants-Appellees.
                                        
       Appeal from the United States District Court
          for the Western District of Washington
      Robert S. Lasnik, Chief District Judge, Presiding

                Argued and Submitted
         November 13, 2006—Seattle, Washington

                  Filed December 11, 2006

    Before: Arthur L. Alarcón, Pamela Ann Rymer, and
            Marsha S. Berzon, Circuit Judges.

                  Opinion by Judge Rymer




                            19319
                 S. J. v. ISSAQUAH SCHOOL DIST.           19321


                         COUNSEL

Jeannette A. Cohen, Shoreline, Washington, for the plaintiff-
appellant.

Robert B. Mitchell (argued) and Karen H. Simmonds (on the
briefs), Preston Gates & Ellis, Seattle, Washington, for the
defendants-appellees.


                          OPINION

RYMER, Circuit Judge:

  This appeal presents the question whether, in an action aris-
ing under federal law where there is no federal statute of limi-
19322            S. J. v. ISSAQUAH SCHOOL DIST.
tations, a federal court borrows the state’s time period for ser-
vice of process as well as for filing suit.

   S.J., a juvenile, appeals the district court’s dismissal of his
claims under the Individuals with Disabilities Education Act
(“IDEA”), 20 U.S.C. § 1400 et seq., against the Issaquah
School District and its Superintendent and Director of Special
Education (collectively, “Issaquah”). The IDEA had no stat-
ute of limitations at the time, so the district court applied
Washington’s Administrative Procedure Act (“WAPA”),
RCW 34.05.542(2), which provides that a petition for review
must be filed and served within thirty days of service of the
final order by a state administrative agency. As S.J. conceded
that he had not attempted to serve Issaquah until after the
thirty-day period, the district court concluded that it lacked
jurisdiction.

   We have previously held that Rule 3 of the Federal Rules
of Civil Procedure controls when an action which arises under
federal law is “commenced” for purposes of tolling the statute
of limitations borrowed from state law. Sain v. City of Bend,
309 F.3d 1134, 1136 (9th Cir. 2002). It follows that federal
procedural rules thereafter govern the action, at least when
there is a federal rule to apply. Here there is, because Rule
4(m) of the Federal Rules of Civil Procedure provides a time
limit for service of process (120 days). Accordingly, we hold
that a federal court borrowing a state’s time period for filing
suit brought under federal law should not also borrow the
state’s time limits for serving the complaint. As S.J.’s IDEA
action was timely commenced for purposes of tolling the bor-
rowed statute of limitations when it was filed within 30 days,
we reverse.

                                I

  S.J. is a juvenile who attended schools in the Issaquah
School District through the sixth grade. In 2002, unable to
work out an Independent Education Plan with the district,
                    S. J. v. ISSAQUAH SCHOOL DIST.                   19323
S.J.’s parents enrolled him at a private school for special edu-
cation students. The parents then filed a request for a state due
process hearing before the Office of Administrative Hearings
for the Superintendent of Public Instruction alleging various
claims under the IDEA. A hearing was held and the adminis-
trative law judge mailed an order constituting the final agency
determination of S.J.’s claims on August 12, 2004. It granted
some, but not all, of the relief sought, and advised S.J. of the
right to appeal and of the filing and service requirements in
RCW 34.05.542(2). The thirtieth day after service of the order
was Saturday, September 11, 2004. S.J. filed a complaint in
the district court on Monday, September 13, 2004, which was
timely under Federal Rules of Civil Procedure 3 and 6(a). S.J.
attempted to serve all defendants on Tuesday, September 14,
2004, by delivering copies of the summons and complaint to
the Superintendent’s administrative assistant.

   Issaquah moved to dismiss the complaint under Federal
Rules of Civil Procedure 12(b)(1) and 12(b)(5) on the grounds
that the statute of limitations had run because S.J. had failed
to perfect service within the thirty-day period required by
state law and that service of the summons and complaint was
insufficient under Rule 4. The district court agreed that S.J.’s
failure to meet the service requirement of the borrowed statute
of limitations deprived it of jurisdiction,1 and did not reach the
issue of sufficiency of service.

   S.J. has timely appealed.
  1
    The district court so held because Washington courts treat the failure
to comply with RCW 34.05.542(2) as depriving them of appellate jurisdic-
tion over agency decisions. See Skagit Surveyors & Eng’rs, LLC v.
Friends of Skagit County, 958 P.2d 962, 968-69 (Wash. 1998). Under fed-
eral law, however, failure to meet a state’s borrowed statute of limitations
is not jurisdictional in IDEA actions. See JSK ex rel. JK & PGK v. Hendry
County Sch. Bd., 941 F.2d 1563, 1570 (11th Cir. 1991). We therefore treat
the dismissal as one under Rule 12(b)(6). See Supermail Cargo, Inc. v.
United States, 68 F.3d 1204, 1206 n.2 (9th Cir. 1995).
19324               S. J. v. ISSAQUAH SCHOOL DIST.
                                    II

   [1] Congress had not provided a federal statute of limita-
tions governing IDEA claims at the time this action com-
menced.2 For this reason, courts considering such claims must
borrow the most closely analogous state statute of limitations
so long as it does not undermine the policies of the IDEA. See
Livingston Sch. Dist. Nos. 4 & 1 v. Keenan, 82 F.3d 912, 915
(9th Cir. 1996). In Keenan, we selected the statute of limita-
tions provided by the state’s Administrative Procedure Act
because “a civil action under the IDEA challenging an admin-
istrative hearing officer’s decision after a due process hearing
is more analogous to judicial review of an administrative
appeal than to an action upon a liability created by statute.”
Id. at 916. Applying Keenan, the district court in this case
borrowed the thirty-day statute of limitations for judicial
review of agency orders in the WAPA. No one disputes that
choice. This provision states: “A petition for judicial review
of an order shall be filed with the court and served on the
agency, the office of the attorney general, and all parties of
record within thirty days after service of the final order.”
RCW 34.05.542(2).

   S.J. argues that the federal rules control service once he
commenced the action by filing his complaint within the
thirty-day period provided by RCW 34.05.542(2), thereby
  2
    In 2004, Congress amended the IDEA to provide a limitations period
of 90 days, unless a state adopts a limitations period explicitly applicable
to IDEA claims, in which case that period applies. See Individuals with
Disabilities Education Improvement Act of 2004, Pub. L. No. 108-446,
sec. 101, § 615(i)(2)(B), 118 Stat. 2647, 2724 (codified at 20 U.S.C.
§ 1415(i)(2)(B) (Supp. IV 2004)). The amendment became effective July
1, 2005. See id. sec. 302(a)(1), 118 Stat. at 2803. S.J. has not argued that
this amendment applies retroactively to him. Nor does S.J. argue that his
cause of action was “made possible by a post-1990 enactment,” so that it
would come within the four-year limitations period provided by 28 U.S.C.
§ 1658. See Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382
(2004). Thus, we have no occasion to consider the applicability of these
statutes.
                 S. J. v. ISSAQUAH SCHOOL DIST.           19325
tolling the statute of limitations. Issaquah counters that under
RCW 34.05.542(2), an action is timely only if both filing and
service are accomplished within thirty days because the stat-
ute combines the time period for filing and service. We have
not addressed this scenario before, but Sain resolved the core
question that controls the outcome.

   [2] As we explained in Sain, 309 F.3d at 1137-38, the
Supreme Court held in Walker v. Armco Steel Corp., 446 U.S.
740 (1980), and West v. Conrail, 481 U.S. 35 (1987), that
when an action is commenced for purposes of the statute of
limitations differs depending upon whether the action is based
on state or federal law. Walker indicated that in a diversity
case, even though Rule 3 governs the date from which timing
requirements of the Federal Rules of Civil Procedure are mea-
sured, federal courts borrow state service rules that are inte-
gral to the statute of limitations in order to determine when
the action is commenced for purposes of tolling the statute of
limitations. However, West indicated that when the underly-
ing cause of action is based on federal law and it is necessary
to borrow a limitations period from another federal statute, the
action is not barred if it has been commenced in compliance
with Rule 3 within the borrowed limitations period regardless
of the borrowed statute’s service requirements. We took the
next step in Sain, holding that the rule from West, where the
borrowed statute was federal, also applies when the statute of
limitations is borrowed from state law.

   The issue in Sain was whether Oregon law for computing
the number of elapsed days for purposes of satisfying a bor-
rowed state statute of limitations should apply in actions
under 42 U.S.C. § 1983, or whether Rule 6(a) should govern.
This depended on whether Rule 3 or Oregon law controlled
when the action was deemed to have commenced; if Rule 3
controlled commencement, then Rule 6(a) necessarily gov-
erned computation of time, but if Oregon law controlled com-
mencement, then Oregon law would also govern computation
of time. Noting that under Wilson v. Garcia, 471 U.S. 261,
19326            S. J. v. ISSAQUAH SCHOOL DIST.
268-69 (1985), only the length of the limitations period and
“closely related questions of tolling” are governed by state
law for § 1983 actions, we concluded that the class of “closely
related questions of tolling” does not include rules for deter-
mining when a cause of action commences. 309 F.3d at 1138.
Accordingly, we held that Rule 3 provides the tolling rule for
a borrowed state statute of limitations when an action is
brought under federal law. In these circumstances, the action
is commenced in federal district court for purposes of the stat-
ute of limitations when the complaint is filed and, as a corol-
lary, the computation of time for purposes of Rule 3 tolling
is governed by Rule 6(a). Id.

   Issaquah submits that Sain is distinguishable for three rea-
sons, none of which is persuasive. First, it argues that an
IDEA action following a state agency due process hearing is
in the nature of an “appeal,” and so does not fall within Rule
3 which only applies to “civil actions.” While we have recog-
nized that an IDEA action resembles an administrative appeal
for purposes of selecting the most analogous state statute of
limitations, Keenan, 82 F.3d at 916, and articulating the stan-
dard of review, Capistrano Unified Sch. Dist. v. Wartenberg
ex rel. Wartenberg, 59 F.3d 884, 890-92 (9th Cir. 1995), we
have never suggested that such actions are not “civil actions”
governed by the Federal Rules of Civil Procedure. We so
described IDEA actions in Keenan, 82 F.3d at 916, and the
IDEA itself provides that “[a]ny party aggrieved by the find-
ings and decision [of the state agency] . . . shall have the right
to bring a civil action . . . in a district court of the United
States.” 20 U.S.C. § 1415(i)(2)(A) (emphasis added). Rule 3,
which states that “[a] civil action is commenced by filing a
complaint with the court,” applies to all suits of a civil nature
other than those covered by Rule 81. See Fed. R. Civ. P. 1,
2. There is no basis for concluding that IDEA actions are not
“of a civil nature” simply because they have an appellate fla-
vor in some respects. Accord Kirkpatrick v. Lenoir County
Bd. of Educ., 216 F.3d 380 (4th Cir. 2000) (holding that an
action brought under the IDEA following an agency hearing
                  S. J. v. ISSAQUAH SCHOOL DIST.            19327
is an original civil action governed by the Federal Rules,
regardless of whether it has certain appellate characteristics).

   Second, Issaquah contends that Sain is limited to § 1983
actions. Yet it offers no rationale for limiting Sain in this way.
Courts borrow state statutes of limitations in § 1983 actions
pursuant to 42 U.S.C. § 1988. In Wilson, the Court explained
that § 1988 merely “endorsed” the federal courts’ “settled
practice” of borrowing state statutes of limitations for all
kinds of federal actions without their own. 471 U.S. at 266-67
& n.12. The logic of Sain extends to all federal causes of
action for which state statutes of limitations must be bor-
rowed.

   Third, Issaquah posits that the Washington statute repre-
sents a substantive decision on the state’s part that service is
integral to the repose fostered by the statute of limitations. It
points out that Sain did not concern a statute of limitations
containing a service requirement, and maintains that the ser-
vice requirement in RCW 34.05.542(2) is precisely the type
of “interrelated” tolling rule that federal courts must not “un-
ravel” from the statute of limitations. See Hardin v. Straub,
490 U.S. 536, 539 (1989) (citing Wilson, and noting that in
virtually all statutes of limitations the length of the limitations
period is interrelated with provisions regarding tolling,
revival, and application); cf. Walker, 446 U.S. at 751-52 (con-
cluding that the state’s service requirement in that case was
“an integral part” of the state’s statute of limitations for pur-
poses of tolling the statute in a diversity action). However,
Sain did not just hold that state rules governing the computa-
tion of time are not “closely related” tolling rules and should
not be borrowed. In order to decide the time computation
issue, we first decided that rules governing the commence-
ment of an action are not “closely related” tolling rules and
should not be borrowed. This is clear from our citation to four
other circuit opinions addressing “the specific issue before
us,” 309 F.3d at 1138, none of which involved the computa-
tion of time but all of which involved determining the com-
19328             S. J. v. ISSAQUAH SCHOOL DIST.
mencement of an action for purposes of tolling the borrowed
state statute of limitations. See McIntosh v. Antonino, 71 F.3d
29, 36-37 (1st Cir. 1995) (whether a suit commences when the
complaint is mailed); Moore v. Indiana, 999 F.2d 1125, 1129-
30 (7th Cir. 1993) (whether a plaintiff may amend his com-
plaint to add new defendants after the statute of limitations
has run); Lewis v. Richmond City Police Dep’t, 947 F.2d 733,
735 (4th Cir. 1991) (per curiam) (whether a prisoner com-
mences the suit by giving his petition to prison officials);
Martin v. Demma, 831 F.2d 69, 71 (5th Cir. 1987) (per
curiam) (whether receipt by the court clerk is enough to com-
mence the suit or whether formal filing is required).

   [3] In sum, Sain held that Rule 3 governs the commence-
ment of federal causes of action using borrowed state statutes
of limitations. This means there is no gap to fill and no basis
for resorting to state law to determine when the action is com-
menced. As S.J.’s action was commenced under Rule 3 within
the thirty-day period of limitations when he filed his com-
plaint in federal district court, the corollary is that Rule 4 con-
trols service of process. So holding aligns us with the Seventh
Circuit’s reasoning in Gray v. Lacke, 885 F.2d 399, 409-10
(7th Cir. 1989). Like Issaquah here, the defendants in Gray
claimed that the action was barred by state law providing that
both filing and timely service are required to commence an
action. The court rejected the notion that federal courts bor-
rowing a state limitations period for a federal cause of action
should also borrow the state’s rule that timely service is nec-
essary to toll the statute of limitations. As it explained, “there
is no deficiency of federal law on questions concerning the
relation among filing, service, and the period of limitations,”
because Rule 3 covers commencement of civil actions and
Rule 4 covers service of process. Id. at 410 (quoting Lewellen
v. Morley, 875 F.2d 118, 121 (7th Cir. 1989)).

   [4] Therefore, we hold that a federal court borrowing a
state’s time period for filing suit brought under federal law
should not also borrow the state’s time limits for serving the
                 S. J. v. ISSAQUAH SCHOOL DIST.            19329
complaint. S.J. timely commenced his IDEA action by filing
his complaint on September 13, 2004. As the district court
borrowed the state’s time limit for service as well, we reverse.

                               III

   [5] Although it disagrees that the federal rules rather than
the Washington statute applies to timely service, Issaquah
asks us to affirm dismissal on the alternative ground that ser-
vice of process was insufficient under Rule 4. We decline to
do so. For one thing, even if service were insufficient — on
which we express no opinion — we could not simply affirm
dismissal because the district court has discretion to dismiss
an action or to quash service. See Stevens v. Security Pac.
Nat’l Bank, 538 F.2d 1387, 1389 (9th Cir. 1976) (order) (“The
choice between dismissal and quashing service of process is
in the district court’s discretion.”). This discretion has yet to
be exercised. Issaquah suggests that proper service would
now be untimely, so that quashing would amount to dismissal.
However, Rule 4(m) contemplates the possibility of an exten-
sion of time which, again, we believe is best left to the district
court’s discretion. See Mann v. Am. Airlines, 324 F.3d 1088,
1090-91 (9th Cir. 2003). In any event, sufficiency of service
can be a fact-driven inquiry. As the district court did not reach
the adequacy of S.J.’s attempted service on the school district,
the Superintendent and the Director of Special Education, we
prefer to leave the entire issue for remand.

                               IV

   Insofar as S.J. is requesting attorneys’ fees pursuant to 20
U.S.C. § 1415(i)(3)(B), that request is premature. See Parents
of Student W. v. Puyallup Sch. Dist., No. 3, 31 F.3d 1489,
1498 (9th Cir. 1994); Jensen v. City of San Jose, 806 F.2d
899, 900-01 (9th Cir. 1986) (en banc).

  REVERSED AND REMANDED.